996 F.2d 1229
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNIVAR CORPORATION;  Van Waters & Rogers, Inc., Plaintiffs-Appellants,v.NORTHBROOK EXCESS & SURPLUS INSURANCE COMPANY;  AllstateInsurance Company;  Central National Insurance Company ofOmaha;  Century Indemnity Company;  Highlands InsuranceCompany, Defendants-Appellees.
No. 91-36212.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 10, 1993.Decided June 16, 1993.

Before:  BRUNETTI, LEAVY and TROTT, Circuit Judges.

ORDER

1
For the reasons given by the district court in the Order Dismissing Complaint dated September 11, 1991, the decision appealed from is


2
AFFIRMED.